PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/190,378
Filing Date: 12 Aug 2008
Appellant(s): SCHNEIDER et al.



__________________
Paul M. Vogel 
(Reg. No 74,774)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11-27-2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5-29-20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5-7, 9-11, 13, 19, 21, 23-31 are rejected under 35 USC 101 (these claims are similar to the set of claims that were affirmed by the board in 12-17-17 under 101).

(2) Response to Argument
With respect to claims 1 and 27 Appellant argues that under step 2A prong 1, applicant argues that the claims do not fall under the methods of organizing human activity and refereeing to PEG 2019 and argues that it does not fall under managing personal behavior or relationship or interactions between people since it does not describe instructions dictating how and when a person should act. Examiner respectfully disagrees. The steps that were listed in the rejection falls under the method of organizing human activity since according to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. The listed claims steps in the rejection fall under following rules and instructions since these medications/therapies are for a patient activity e.g. identifying medications/therapies given to a patient at different times, 
Appellant argues that Under prong two Step 2A, the claim integrate any purported judicial exception into a practical application and refers to the 1.132 Declaration of Charles Schneider filed on June 12, 2018 and the document titles “Using Health Information Technology to Perform Medication Reconciliation”, the claims would still integrated any judicial exception into a practical application, particularly “creating and storing in the patient’s electronic medical record an association between first therapy and third therapy and between second therapy and forth therapy, and provides for communicating for display on a first user interface…. Examiner respectfully disagrees. Examiner consider each statements from the 1.132 Declaration, however they are that, statements. It does not provide an algorithm or support how the visual groupings or so called “reconciliation” in an EHR.  The way the claims are currently stated, visually grouping certain medications/treatments is broad it can read on listing past and present medications on two different windows in a computer or it can even read on a person grouping medications in a person’s mind. Displaying specific data is just that, displaying data. The claims do not incorporate complex graphical user interface, rather it presents two groupings of data, which can be broadly interpreted as displaying it in a pie chart, table, or columns. 
Appellant argues further that the claim elements improve two different technologies, specifically the functioning of the user interface and the HER system in communication with the device displaying the user interface. Examiner respectfully disagrees. The claims does not improve a user interface, rather the invention generates discharge instructions based on user inputs of groupings of past/present medications. The user interface is not improved rather, it uses the user interface to receive input. The claimed limitation does not improve the user interface or the computer itself, rather it uses generic computer components to perform the abstract idea. Examiner is unclear how visual grouping in the same viewable area from which discharge input can be received is an advancement to technology since they groupings being displayed are different medications. If the applicant normalized different types of data before displaying, it is not claimed. Visually grouping medications from patient’s electronic medical record is not novel, neither is adding information from multiple users/doctors (e.g. primary care doctor and oncologist) and additionally it does not improve computer technology arguably it improves the method.
Appellant argues that Item 4 of the Declaration, conventional methods of medication and reconciliation did not allow physicians to readily determine discharge medications, as such it is an improvement to HER technology to provide associates therapies to discharging physicians in a manner that allows the physician to provide inputs in order to generate the discharge instructions. Examiner respectfully disagrees. Appellant does not provide factual evidence as to how his invention remedied this problem of physicians unable to allow inputs to generate discharge instructions. Additionally discharge instructions generally come from a physician.
Appellant argues further that in item 5, the conventional medication reconciliation did not provide for medication association or medication link. Again this is a statement, Mr. Schneider or the document Using Health Information Technology do not provide how his invention performs such novel medication association or medication link (association is a very broad statement).
Applicant argues that the claims recite a specific arrangement in which data is presented (visually grouping together) which is in line with Core Wireless and argues that even a list can be an improvement. Appellant’s arguments has been fully considered but they are not persuasive. The case involved a specific improvement to the functionality of the user interface itself, particular as the feature was implemented on the small screens of mobile devices. The present invention on the other hand, simply uses basic functions of a display (displaying grouped information in this case the first and third therapy with the second and forth therapy). The generic display to output selected information does nothing to improve the functionality of the display itself, the user interface, the computer readable medium or the computer.
Appellant argues that that under step 2B the claims include elements that are not part of any abstract concept and cites Berkheimer to support the argument. Examiner respectfully disagrees. The claim features that they assert are unconventional under step 2B are the same features that have been found/identified as abstract. Different electronic records in different locations are common in today’s technology. Remote locations for databases is not novel. Also allowing users to see data side by side is also not novel or grouping items via code nor does it improve computer technology.  Displaying different types of data side by side does not get over the statutory bar. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REGINALD R REYES/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
     
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.